Citation Nr: 0514744	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  01-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for inguinal hernias.

4.  Entitlement to service connection for a left elbow 
disorder (claimed as a left arm condition).


REPRESENTATION

Appellant represented by:	James F. Cameron, Attorney




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956 and from January to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied claims of entitlement to 
service connection for bilateral hearing loss, low back pain, 
inguinal hernias, and for a left elbow disorder (claimed as a 
left arm condition).    

The veteran appealed the RO's determination to the Board.  In 
a February 2000 decision the Board found that the veteran did 
not present well-grounded claims for service connection for 
these disabilities.

Thereafter, the veteran sought to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
and low back pain.  A rating decision dated in May 2001 
denied the application to reopen, and the veteran appealed.  
In a decision dated in August 2001, the Board construed the 
veteran's statements as a request for readjudication of the 
issues under the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Board found that pursuant to that 
Act, the Board's decision of February 2000 must be treated as 
though it had not been made.  In the absence of a final 
decision on the merits of the claims for service connection 
for bilateral hearing loss and low back pain, there was no 
final decision to review on the basis of new and material 
evidence.  The Board found that it had no jurisdiction to 
adjudicate the merits of whether new and material evidence 
had been submitted and dismissed the claims without 
prejudice.

The Board in August 2001 listed the four service connection 
claims on the title page of the decision and found that these 
claims were inextricably intertwined with the new and 
material evidence claims addressed at that time.  The Board 
remanded the claims to the RO for additional development and 
readjudication de novo as though the prior determination had 
never been made.  In January 2002, the RO considered the 
claims under the provisions of the VCAA and denied them on 
the merits.  The veteran appealed the determination to the 
Board.  In a decision dated in November 2002, the Board 
upheld the RO.

The veteran filed a timely appeal of the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in July 2003, the Court granted 
the joint motion of the parties and vacated the Board's 
decision and remanded the case to the Board for further 
proceedings consistent with the joint motion.  

In February 2004, the attorney-representative submitted 
extensive evidence to the Board.  The submission has been 
associated with the claims file.

This case was remanded in April 2004 and has been returned 
for review by the Board.


FINDINGS OF FACT

1.  Bilateral hearing loss was first manifested many years 
after service and is not related to disease or injury during 
military service.

2.  Low back pain and lumbar pathology were first manifested 
many years after service and are not related to disease or 
injury during military service. 

3.  Inguinal hernias were first manifested many years after 
service and are not related to disease or injury during 
military service.

4.  The veteran's left elbow disorder was noted on 
examination at service entrance and therefore existed prior 
to his active military service.

5.  The veteran's left elbow disorder did not increase in 
disability during service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's low back pain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran's inguinal hernias were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A left elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss, low back pain, and right and left inguinal 
hernias.  The veteran contends that these problems began in 
service and continued after service.  Additionally, the 
veteran contends that his left elbow disorder was aggravated 
during service and he has continued to experience 
difficulties in the left arm since service.



VCAA 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

A May 2004 letter satisfied all four VCAA notice 
requirements.  Additionally, a supplemental statement of the 
case in January 2005 readjudicated each claim after content-
compliant notice had been provided, and without "taint" 
from prior adjudications.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  
As referred to above, the joint motion noted that there were 
additional VA records.  The veteran's representative 
submitted these records and the RO obtained additional 
service and VA records.   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a veteran served continuously for 90 days during a 
period of war, and certain disorders such as degenerative 
diseases of the spine and organic diseases of the nervous 
system (including sensorineural hearing loss), become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b). A veteran who served during a period of war, as the 
veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.  A pre-
existing injury or disease, noted at entrance, will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to a natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre- existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

The veteran reported that he was exposed to excessive noise 
and received a variety of injuries during service.  The Board 
notes that a layperson is not competent to give a medical 
opinion or actual diagnosis; however, the veteran's 
statements describing the symptoms of a disability and an 
inservice event are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) is not applicable in 
this case.

Service connection for bilateral hearing loss

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Court has 
held that the provisions of 38 C.F.R. § 3.385 do not have to 
be met during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

The January 1955 enlistment examination from the first period 
of service shows that the whispered voice was 15/15 in both 
ears.  The service medical records show no complaints, 
findings, or diagnoses of hearing loss during the first 
period of service.  At his November 1956 separation 
examination, whispered voice evaluation of his hearing in 
both ears was 15/15.

At his January 1962 enlistment examination, whispered voice 
evaluation of his hearing in both ears was 15/15.  An 
audiogram revealed pure tone thresholds, as converted to ISO 
units, in decibels, at 1000, 2000, 3000, and 4000 Hertz were 
20, 25, N/A, and 35, respectively, on the right and 20, 20, 
N/A, and 35, respectively, on the left.

Service medical records show no complaints, findings, or 
diagnoses of hearing loss during service.  At his May 1962 
separation examination, whispered voice evaluation of his 
hearing in both ears was 15/15.  Audiogram revealed pure tone 
thresholds, as converted to ISO units, in decibels, at 1000, 
2000, 3000, and 4000 Hertz were 10, 25, N/A, and 25, 
respectively, on the right and 10, 20, N/A, and 15, 
respectively, on the left.

The veteran reported on several occasions that he operated 
heavy machinery without ear protection during service.  In a 
January 2001 statement, a private physician, Dr. Crockett, 
stated that the veteran had a hearing problem.

A VA audiological examination was conducted in September 
2001.  The examiner noted that the veteran's 1956 and 1962 
separation examinations recorded hearing within normal 
limits.  The examiner also stated that there was no 
audiological data in the claims folder after the 1962 service 
separation.  Diagnostic testing was conducted.  The audiogram 
showed pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz were 55, 95, 105, and 105, respectively, 
on the right and 60, 80, 90, and 95, respectively, on the 
left.

The Maryland CNC speech recognition scores were 54 percent in 
the right ear and 44 percent in the left ear.  The diagnoses 
included moderate to profound sensorineural hearing loss 
bilaterally.  The examiner stated that while it was 
impossible to rule out a contributive effect of service 
related noise exposure, there is no evidence presented in the 
veteran's claim that lends support to such a claim.  The 
examiner reported that the amount of hearing loss seen in the 
250 to 1000 Hertz range was uncharacteristic of hearing loss 
due primarily to noise exposure.  According to the examiner, 
the veteran's current hearing loss is likely a result of a 
combination of factors, including lifetime noise exposure, 
age, and possibly a genetic predisposition to increased 
hearing loss.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The service medical records do not reflect any complaints or 
findings of hearing loss during either period of service and 
a VA audiologist stated that the veteran's hearing was within 
the normal range in both ears at the time of his discharge 
from service.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, the 
service medical records show that thresholds of 30 decibels 
and below were recorded.  

Additionally, the evidence of record reveals that a hearing 
loss disability was first shown in 2001, more than 39 years 
after his last period of service.  The Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

Moreover, after reviewing the veteran's claims file, the VA 
examiner stated that the veteran's hearing loss was 
uncharacteristic of that due primarily to noise exposure and 
opined that it was likely the result of combined factors 
including lifetime noise exposure, age, and a possible 
genetic predisposition to hearing loss.

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for bilateral hearing loss.  
Accordingly, the claim for service connection is denied.

Service connection for low back pain

The veteran contends that he injured his back in a motor 
vehicle accident during his first period of service, but was 
not treated.  Service medical records do not reflect 
complaints, findings, or diagnoses of any back pain or 
disorder during either period of active duty.  His November 
1956 and May 1962 separation examination reports show normal 
evaluations of the spine.

Private medical records dated from 1974 to 1996 show 
complaints of back pain and back trouble along with 
complaints and treatment for kidney and/or ureteral stones.  
In the January 2001 statement, Dr. Crockett stated that he 
treated the veteran for back problems.

VA medical records dated from 1998 to 2003 show complaints of 
low back pain.  Radiological studies as early as March 1998 
showed degenerative changes involving the lumbar spine.  
Incidentally, an August 1998 clinical entry shows that the 
veteran was involved in a motor vehicular accident in 1982 in 
which he sustained a C-7 fracture.   

A VA examination was conducted in September 2001.  The 
veteran reported a history of chronic low back pain since an 
accident involving a 5-ton vehicle during service in 1955.  
The diagnoses included chronic low back pain secondary to 
spondylolisthesis at L4-5 with mild functional loss, lumbar 
spondylosis with mild functional loss, and degenerative 
desiccated disc at L5-S1 with mild functional loss.  The 
examiner noted that he thoroughly reviewed the veteran's 
claims folder including his service medical records.  The 
examiner noted that service medical records did not contain 
evidence of the veteran's reported back injury in 1955 and 
that although low back pain complaints were noted in private 
physician's records during the 1980s, such pain was related 
to the veteran's kidney and/or ureteral stones.  The examiner 
opined that the veteran's current low back pain is not 
related to the veteran's service.

While the veteran contends that he injured his back during 
service in 1955 and that back pain has continued since that 
time, the record does not contain medical evidence of back 
pain other than that attributed to kidney or ureteral stones 
until 1998, many years after service.  Even the back pain 
noted at the time of the treatment for kidney or ureteral 
stones was approximately 20 years after service.  

Furthermore, although a VA examiner diagnosed chronic low 
back pain, he opined that it was not related to the veteran's 
service.  The basis for his opinion was there were no 
complaints or treatment of back pain during service and the 
back complaints in the 1980s was attributable to the 
veteran's kidney/ureteral stones.

The veteran has not alleged that any of these incidents 
occurred coincident with combat, and 38 U.S.C.A. § 1154(b) 
does not apply.  As noted above there are no records that 
reflect treatment for the reported injuries.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for low back pain.  
Accordingly, the claim for service connection is denied.

Service connection for inguinal hernias

Service medical records do not reflect complaints, findings, 
or diagnoses of any inguinal hernias during either period of 
active duty.  His November 1956 and May 1962 separation 
examination reports show normal abdomen and viscera.

Private medical records show that the veteran underwent 
surgeries for right inguinal hernia in 1983 and a left 
inguinal hernia in 1994.  Examination reports indicated that 
the veteran performed heavy lifting at his job in the auto 
shop at Wal-Mart, and this could have caused the left 
inguinal hernia.  Other than treatment in 1983 and 1994, 
private medical records from 1974 to 1996 do not show any 
other complaints or diagnoses of hernias.

VA medical records from 1998 to 2003 show complaints and 
diagnosis of gastroesophageal reflux disease, but there were 
no complaints or treatment of inguinal hernias.

At the September 2001 VA examination, the veteran reported 
history of surgical repairs for right and left inguinal 
hernias in 1983 and 1994.  The veteran also reported frequent 
heartburn and pain.  The diagnoses included status post right 
inguinal hernia repair with no residuals, status post left 
inguinal hernia repair without any residuals, and small 
hiatal hernia without acid reflux by upper GI report.  The VA 
examiner noted that he thoroughly reviewed the veteran's 
claims file, including service and private medical records.  
The examiner noted that service medical records showed no 
evidence of hernia and that a private physician, in 1994 
noted that the veteran's many years of work lifting tires 
could have caused the left inguinal hernia.  The VA examiner 
opined that the veteran's right and left inguinal hernias 
were not related to service.

As noted above, the veteran contends he had a hernia in 
service was treated shortly thereafter.  However, the record 
does not contain medical evidence of inguinal hernias until 
1983 and 1994 respectively, many years after service.  The 
veteran reported that he suffered a hernia in service and was 
diagnosed within a year of his discharge from service, but he 
could not obtain the medical records as the private physician 
was now deceased.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to support a claim because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  

Additionally, the veteran has provided no medical evidence to 
show a current diagnosis that is related to the inguinal 
hernias.  The record does not support a conclusion that the 
veteran has current disability, that is, an impairment in 
earning capacity as the result of the claimed disease or 
injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

Moreover, a VA examiner opined that the veteran's prior right 
and left inguinal hernias were not related to service.  Based 
on review of the evidence of record, the Board concludes that 
the preponderance of the evidence is against entitlement to 
service connection for inguinal hernias.  Accordingly, the 
claim for service connection is denied.

Service connection for a left elbow disability

At the veteran's entrance examinations in January 1955 and 
January 1962, fracture deformity of the left elbow with 10 
percent loss of extension, not disabling, was noted.  The 
veteran reported that he fractured his elbow in the mid-
1940s.  Here, as the entrance examinations "noted" the left 
elbow disorder, the veteran is not entitled to the 
presumption of soundness.  Moreover, the veteran has conceded 
that the left elbow disorder pre-existed service.

Service medical records, other than the above-listed 
examinations, do not show any complaints, findings, or 
treatment regarding the left elbow during service.  At his 
November 1956 separation examination, malunion fracture of 
the left elbow was noted.  At his January 1962 induction 
examination, a 10 percent limitation of full flexion of the 
left elbow was noted, but there was normal muscle strength.  
The notes indicate that the fractured left elbow was pre-
existing and did not interfere with duties.  Service medical 
records (second period of service) show no complaints or 
findings pertaining to the left elbow.  At his May 1962 
separation examination, the veteran did not complain of any 
left elbow difficulty.  The evaluation of the upper 
extremities was normal.

A private medical record dated in 1974 indicated that the 
veteran had a past history of fractured left elbow.  A 1989 
private medical notation showed that the veteran complained 
of left arm pain.  Private medical records from 1974 to 1996 
do not show any other complaints, findings, or diagnosis of a 
left elbow disorder.

At the September 2001 VA examination, the veteran reported a 
history of left elbow pain and limitation of motion due to 
fracture and surgery prior to service.  The diagnosis was 
status post old healed fracture of the distal humerus with 
mild osteoarthritis.  The examiner stated that he thoroughly 
reviewed the claims file.  The examiner noted that at the 
time of the veteran's induction in 1955, there was a fracture 
deformity of the left elbow with 10 percent loss of extension 
and this was again noted at the January 1962 induction 
examination.  Therefore, 38 U.S.C.A. § 1153 applies and the 
burden falls upon the veteran to establish aggravation of 
this pre- existing condition.

With no presumption of soundness in effect for a left elbow 
disability, the crux of the case is whether the evidence 
shows an increase in disability during service.  Again, under 
38 U.S.C.A. § 1153, this burden lies with the veteran, not 
with VA.  If the veteran shows an increase in disability, 
then VA may then rebut with evidence showing that such 
increase is due to the natural progress of the disease.

There was no other injury reported in service and no 
treatment for the left elbow during service.  The only 
medical opinion of record indicates that the veteran's left 
elbow disorder was not related to or aggravated by service.  
Consequently, the Board concludes that the preponderance of 
the evidence is against aggravation of the pre-existing left 
elbow disability during active duty.

Based on review of the evidence of record, the Board 
concludes that service connection has not been established 
for aggravation of the left elbow disability during service.


ORDER

Service connection for bilateral hearing loss, is denied.

Service connection for low back pain, is denied.

Service connection for inguinal hernias, is denied.

Service connection for a left elbow disorder (claimed as a 
left arm condition) is denied.





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


